DETAILED ACTION
Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Ashmore (U.S. Patent Application Publication No. 2008/0201616) and Harrenstein (U.S. Patent No. 7,774,633) were previously cited by the Examiner during the prosecution of parent Patent Application No. 15/640,176, and also in the IDS filed in the present application on July 29, 2019.
Ashmore discloses a method comprising:
determining a plurality of hardware components of a system [Fig. 1: RAID controllers A and B]; 
determining whether the first hardware component experienced a power-up failure resulting from the power cycling [Fig. 4, step 406: unrecoverable failure; paragraph 0043: “An unrecoverable failure may be discovered by diagnostic code at boot time, such as power on self tests (POST).”]; and 
outputting an indication to replace and/or repair the first hardware component in response to a determination that the first hardware component experienced the power-up failure resulting from the power cycling [Fig. 4, steps 408 and 412: failing controller generates crash log and writes failure analysis information to surviving controller’s memory].
Harrenstein discloses power cycling a first hardware component of a plurality of components according to a dynamic schedule [col. 9, lines 35-42: “For example, the PCM 215 may receive instructions that can be stored and/or executed by the microcontroller 260 to power cycle the computer device 200, for example, weekly.  In another example, the PCM 215 may include a timer logic circuit (not shown) that automatically power cycles the computer device 200 when the computer device 200 operates continuously for a period of time, such as ten hours, for example.”].

However, neither Ashmore nor Harrenstein teaches or suggests, in whole or in part, that a period of time in which power cycling of the first hardware component takes place is shortened as the age of the first hardware component approaches the expected lifespan of the first hardware component.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov